Citation Nr: 0720637	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 23, 
2004, for the grant of a 100 percent rating for service-
connected dysthymic disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran previously perfected an appeal for an initial 
compensable rating for a peritoneal inclusion cyst.  The 
Board remanded the issue for additional development in 
September 2000.  The veteran's disability rating was 
increased to 10 percent by way of a rating decision dated in 
March 2002.

The veteran was also seeking service connection for 
depression at the time of the Board remand in September 2000.  
The veteran was granted service connection, and assigned a 10 
percent rating for dysthymic disorder with depression, as 
secondary to service-connected residuals of a hysterectomy 
with bilateral salpingectomy and oophorectomy in March 2002.  
She was awarded a 10 percent rating.  The effective date for 
the grant of service connection, and the 10 percent rating, 
was established as February 9, 1998.  The veteran perfected 
an appeal of the 10 percent rating but did not challenge the 
effective date for service connection.  She requested a Board 
hearing at the time her substantive appeal was received in 
January 2004.

The veteran's disability rating for her dysthymic disorder 
was increased to 50 percent, effective from February 9, 1998, 
in March 2004.  

The veteran submitted a formal claim for entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU), in April 2004.

The veteran submitted a statement in September 2004.  She 
said that she wished to withdraw all pending appeals but 
wanted her claim for a TDIU rating to proceed.  

The Board finds that the veteran's appeal for a rating in 
excess of 50 percent for dysthymic disorder and for a rating 
in excess of 10 percent for a peritoneal inclusion cyst was 
withdrawn by way of her statement of September 2004.  See 
38 C.F.R. § 20.204 (2006).  This also effectively withdrew 
the veteran's request for a Board hearing that was 
transmitted with her appeal of January 2004.  

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in June 2007.  The motion 
was granted that same month.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction, the veteran submitted a claim 
for a TDIU rating that was received on April 26, 2004.  The 
RO did not adjudicate that claim.  Instead, the RO construed 
the TDIU claim as a claim for an increased rating.  The RO 
granted the veteran a 100 percent rating for her service-
connected dysthymic disorder in December 2004.  The original 
effective date for the 100 percent rating was established as 
of April 26, 2004, the date of the claim for a TDIU rating.

The veteran expressed disagreement with the effective date.  
In her notice of disagreement the veteran said the effective 
date should be February 9, 1998.  She also said that she had 
last worked in 1996.

The RO issued a rating decision in November 2005 that 
established an effective date for the 100 percent rating as 
of January 23, 2004.  The basis for this determination was 
the report of a VA discharge summary showing that the veteran 
was hospitalized for psychiatric treatment, beginning on 
January 23, 2004.

As noted, the RO did not adjudicate the veteran's claim for a 
TDIU rating in December 2004.  The RO held that the issue was 
moot in light of the 100 percent rating that was made 
effective back to the date of the TDIU claim, April 26, 2004.  
However, this assessment is not correct.

A total disability rating, based on TDIU, may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  However, when a veteran is in receipt of a 100 
percent schedular rating she is not eligible for a TDIU.  
Green v. West, 11 Vet. App. 472, 476 (1998).  This holding is 
binding unless there is a possibility of establishing a 
possible earlier effective date for the grant of TDIU.

In regard to an increased rating claim if the evidence shows 
that the increase in disability occurred prior to the date of 
receipt of claim, the RO may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within a year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006); see Harper v. Brown, 10 Vet. App. 125 (1997); see 
also VAOPGCPREC 12-98.

In this case, the veteran had a pending claim for a higher 
rating for her dysthymic disorder at the time she submitted 
her claim for a TDIU rating in April 2004.  She had 
originally sought service connection for depression in 
February 1998.  She was granted service connection for 
dysthymic disorder in March 2002 and awarded a 10 percent 
disability rating.  She had disagreed with that rating and 
perfected an appeal of the claim in January 2004.  Thus the 
veteran's claim for a TDIU rating in April 2004 cannot serve 
as an increased rating claim for her psychiatric disability 
as she already had a pending claim.  There can be only one 
pending claim for an issue.  Until the issue of a higher 
rating for the veteran's dysthymic disorder, based on the 
February 1998 claim, was resolved there could be no other 
claim for a higher rating.  See Hamilton v. Brown, 39 F.3d 
1574, 1582 (Fed. Cir. 1994); see also Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997).

The veteran's rating for her dysthymic disorder rating was 
increased to 50 percent by way of a rating decision dated in 
March 2004.  She submitted a statement that withdrew her 
appeal in September 2004.  Accordingly, a new claim for an 
increased rating for her dysthymic disorder could be made at 
that time, or any time thereafter.  The April 26, 2004, TDIU 
claim could not serve as an increased rating claim for the 
veteran's dysthymic disorder because of the claim already 
pending at that time.

Further, the veteran met the schedular criteria for a TDIU 
rating as of the date of her claim in April 2004.  See 
38 C.F.R. § 4.16(a) (2006).  She had service connected 
disabilities of hysterectomy with bilateral salpingo-
oopherectomy, rated as 50 percent disabling, dysthymic 
disorder with depression, rated as 50 percent disabling, 
peritoneal inclusion cyst, rated as 10 percent disabling, and 
a history of a mobile mass of the right ovary, rated at the 
noncompensable level.  Her combined disability rating was 80 
percent with the effective date for the 80 percent as of 
February 9, 1998.

In this case, the RO looked to the previous year of the April 
26, 2004, claim to find an earlier effective date for the 100 
percent disability rating for the veteran's dysthymic 
disorder.  In so doing, the RO established an effective date 
of January 23, 2004, and said that the evidence did not 
support an earlier date for the 100 percent rating.  The RO 
failed to consider if the veteran could be entitled to a TDIU 
rating in the one year period prior to the claim of April 26, 
2004.  

The RO must consider the TDIU issue on remand as the veteran 
met the schedular criteria for a TDIU rating as of the date 
of her claim on April 26, 2004.  Moreover, her combined 
disability ratings satisfied the rating criteria from 
February 9, 1998, and she submitted written evidence and 
testified at a hearing in December 2006, that she last worked 
in 1996.  

Finally, the RO provided the veteran with the appropriate 
notice letter upon receipt of her claim for a TDIU rating in 
April 2004.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2006).  However, the RO adjudicated an increased 
rating claim for the veteran's already service-connected 
dysthymic disorder instead of the TDIU claim.  As a result, 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 was never provided to the veteran in conjunction with 
the issue on appeal.  Such notice must be provided on remand.


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that the notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) are complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2006).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

3.  The RO should also adjudicate the 
issue of entitlement to a TDIU rating.  
If the benefit is not granted, or if the 
veteran disagrees with any aspect of the 
grant of the benefit, the issue should 
only be certified to the Board if an 
appeal is substantiated.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



